EXHIBIT 10.50

EMPLOYMENT AGREEMENT (the “Agreement”) made December 23, 2011 effective as of
August 1, 2011 (the “Effective Date”) between TIME WARNER INC., a Delaware
corporation (the “Company”), and OLAF OLAFSSON (“You”).

You are currently employed by the Company pursuant to an Employment Agreement
made and effective August 1, 2008, which replaced an agreement made and
effective May 19, 2005 (the “Prior Agreements”). The Company wishes to amend and
restate the terms of your employment with the Company and to secure your
services on a full-time basis for the period to and including July 31, 2014 on
and subject to the terms and conditions set forth in this Agreement, and you are
willing to provide such services on and subject to the terms and conditions set
forth in this Agreement. You and the Company therefore agree as follows:

1. Term of Employment. Your “term of employment” as this phrase is used
throughout this Agreement shall be for the period beginning on the Effective
Date and ending on July 31, 2014 (the “Term Date”), subject, however, to earlier
termination as set forth in this Agreement.

2. Employment. During the term of employment, you shall serve as Executive Vice
President, International and Corporate Strategy of the Company and you shall
have the authority, functions, duties, powers and responsibilities normally
associated with such position and such additional authority, functions, duties,
powers and responsibilities as may be assigned to you from time to time by the
Company consistent with your senior position with the Company . During the term
of employment, (i) your services shall be rendered on a substantially full-time,
exclusive basis and you will apply on a full-time basis all of your skill and
experience to the performance of your duties, (ii) you shall have no other
employment and, without the prior written consent of the Chief Executive Officer
or other more senior officer of the Company in your reporting line, no outside
business activities which require the devotion of substantial amounts of your
time and (iii) the place for the performance of your services shall be the
principal executive offices of the Company in the New York City metropolitan
area, subject to such reasonable travel as may be required in the performance of
your duties. You shall report to one of the following officers of the Company: a
Chief Operating Officer; the President; or the Chief Executive Officer. The
foregoing shall be subject to the Company’s written policies, as in effect from
time to time, regarding vacations, holidays, illness and the like.



--------------------------------------------------------------------------------

The foregoing shall be subject to the Company’s written policies, as in effect
from time to time, regarding vacations, holidays, illness and the like.

3. Compensation.

3.1 Base Salary. The Company shall pay you a base salary at the rate of not less
than $800,000 per annum during the term of employment (“Base Salary”). The
Company may increase, but not decrease, your Base Salary during the term of
employment. Base Salary shall be paid in accordance with the Company’s customary
payroll practices.

3.2 Bonus. In addition to Base Salary, the Company typically pays its executives
an annual cash bonus (“Bonus”). Although your Bonus is fully discretionary, for
2011 your target annual Bonus as a percentage of Base Salary will be pro-rated
as follows: 100% of $750,000 for the period from January 1, 2011 through
June 30, 2011 and 150% of $800,000 for the period from July 1, 2011 through
December 31, 2011. After 2011 your target annual Bonus will be 150% of your Base
Salary. The Company may increase, but not decrease without your consent, your
target annual Bonus during the term of employment. Each year, your personal
performance will be considered in the context of your executive duties and any
individual goals set for you, and your actual Bonus will be determined based on
your personal performance and the Company’s performance. Your Bonus amount, if
any, will be paid to you between January 1 and March 15 of the calendar year
immediately following the performance year in respect of which such Bonus is
earned.

3.3 Long Term Incentive Compensation. So long as the term of employment has not
terminated, the Company annually shall provide you with long term incentive
compensation with a target value of $1,300,000 (based on the valuation method
used by the Company for its senior executives) through a combination of stock
option grants, restricted stock units, performance shares or other equity-based
awards, cash-based long-term plans or other components as may be determined by
the Compensation and Human Development Committee of the Company’s Board of
Directors from time to time in its sole discretion

3.4 Indemnification. You shall be entitled throughout the term of employment
(and after the end of the term of employment, to the extent relating to

 

2



--------------------------------------------------------------------------------

service during the term of employment) to the benefit of the indemnification
provisions contained on the date hereof in the Restated Certificate of
Incorporation and By-laws of the Company (not including any amendments or
additions after the Effective Date that limit or narrow, but including any that
add to or broaden, the protection afforded to you by those provisions).

4. Termination.

4.1 Termination for Cause. The Company may terminate the term of employment and
all of the Company’s obligations under this Agreement, other than its
obligations set forth below in this Section 4.1, for “cause”. Termination by the
Company for “cause” shall mean termination because of your (a) conviction
(treating a nolo contendere plea as a conviction) of a felony (whether or not
any right to appeal has been or may be exercised), (b) willful failure or
refusal without proper cause to perform your duties with the Company, including
your obligations under this Agreement (other than any such failure resulting
from your incapacity due to physical or mental impairment), (c) fraud,
misappropriation, embezzlement or reckless or willful destruction of Company
property, (d) material breach of any statutory or common law duty of loyalty to
the Company, (e) intentional and improper conduct materially prejudicial to the
business of the Company or any of its affiliates, or (f) material breach of any
of the covenants provided for in Section 9 hereof. Such termination shall be
effected by written notice thereof delivered by the Company to you and shall be
effective as of the date of such notice; provided, however, that if (i) such
termination is because of your willful failure or refusal without proper cause
to perform any one or more of your obligations under this Agreement, (ii) such
notice is the first such notice of termination for any reason delivered by the
Company to you under this Section 4.1, and (iii) within 30 days following the
date of such notice you shall cease your refusal and shall use your best efforts
to perform such obligations, the termination shall not be effective.

In the event of termination by the Company for cause, without prejudice to any
other rights or remedies that the Company may have at law or in equity, the
Company shall have no further obligation to you other than (i) to pay Base
Salary through the effective date of the termination of employment (the
“Effective Termination Date”), (ii) to pay any Bonus for any year prior to the
year in which such termination occurs that has been determined but not yet paid
as of the Effective Termination Date, and (iii) with respect to any rights you
have pursuant to any insurance or other benefit plans or

 

3



--------------------------------------------------------------------------------

arrangements of the Company. You hereby disclaim any right to receive a pro rata
portion of any Bonus with respect to the year in which such termination occurs.

4.2 Termination by You for Material Breach by the Company and Termination by the
Company Without Cause. Unless previously terminated pursuant to any other
provision of this Agreement and unless a Disability Period shall be in effect,
you shall have the right, exercisable by written notice to the Company, to
terminate the term of employment under this Agreement with an Effective
Termination Date 30 days after the giving of such notice, if, at the time of the
giving of such notice, the Company is in material breach of its obligations
under this Agreement; provided, however, that, with the exception of clause
(i) below, this Agreement shall not so terminate if such notice is the first
such notice of termination delivered by you pursuant to this Section 4.2 and
within such 30-day period the Company shall have cured all such material
breaches; and provided further, that such notice is provided to the Company
within 90 days after the occurrence of such material breach. A material breach
by the Company shall include, but not be limited to, (i) the Company violating
Section 2 with respect to authority, reporting, duties, or place of employment
or (ii) the Company failing to cause any successor to all or substantially all
of the business and assets of the Company expressly to assume the obligations of
the Company under this Agreement.

The Company shall have the right, exercisable by written notice to you delivered
before the date which is 60 days prior to the Term Date, to terminate your
employment under this Agreement without cause, which notice shall specify the
Effective Termination Date. If such notice is delivered on or after the date
which is 60 days prior to the Term Date, the provisions of Section 4.3 shall
apply.

4.2.1 In the event of a termination of employment pursuant to this Section 4.2
(a “termination without cause”), you shall receive Base Salary and a pro rata
portion of your Average Annual Bonus (as defined below) through the Effective
Termination Date. Your Average Annual Bonus shall be equal to the average of the
regular annual bonus amounts (excluding the amount of any special or spot
bonuses) in respect of the two calendar years during the most recent three
calendar years for which the annual bonus received by you from the Company was
the greatest. Your pro rata Average Annual Bonus pursuant to this Section 4.2.1
shall be paid to you at the times set forth in Section 4.6.

 

4



--------------------------------------------------------------------------------

4.2.2 After the Effective Termination Date, you shall continue to be treated as
an employee of the Company for a period ending on the date which is twenty-four
months after the Effective Termination Date if the Effective Termination Date
occurs prior to the Term Date and twelve months after the Effective Termination
Date if the Effective Termination Date occurs on or after the Term Date (such
date, the “Severance Term Date”), and during such period you shall be entitled
to receive, whether or not you become disabled during such period but subject to
Section 6, (a) Base Salary (on the Company’s normal payroll payment dates as in
effect immediately prior to the Effective Termination Date) at an annual rate
equal to your Base Salary in effect immediately prior to the notice of
termination, and (b) an annual Bonus in respect of each calendar year or portion
thereof (in which case a pro rata portion of such Bonus will be payable) during
such period equal to your Average Annual Bonus. Except as provided in the next
sentence, if you accept other full-time employment during such period or notify
the Company in writing of your intention to terminate your status of being
treated as an employee during such period, you shall cease to be treated as an
employee of the Company for purposes of your rights to receive certain
post-termination benefits under Section 8.2 effective upon the commencement of
such other employment or the date specified by you in such notice, whichever is
applicable (the “Equity Cessation Date”), and you shall receive the remaining
payments of Base Salary and Bonus pursuant to this Section 4.2.2 at the times
specified in Section 4.6 of the Agreement. Notwithstanding the foregoing, if you
accept employment with any not-for-profit entity or governmental entity, then
you may continue to be treated as an employee of the Company for purposes of
your rights to receive certain post-termination benefits pursuant to Section 8.2
and you will continue to receive the payments as provided in the first sentence
of this Section 4.2.2; and if you accept full-time employment with any affiliate
of the Company, then the payments provided for in this Section 4.2.2 shall
immediately cease and you shall not be entitled to any further payments. For
purposes of this Agreement, the term “affiliate” shall mean any entity which,
directly or indirectly, controls, is controlled by, or is under common control
with, the Company.

4.3 After the Term Date. If at the Term Date, the term of employment shall not
have been previously terminated pursuant to the provisions of this Agreement, no
Disability Period is then in effect and the parties shall not have agreed to an
extension or renewal of this Agreement or on the terms of a new employment
agreement, then the term of employment shall continue on a month-to-month basis
and you shall continue to be employed by the Company pursuant to the terms of
this Agreement, subject

 

5



--------------------------------------------------------------------------------

to termination by either party hereto on 60 days written notice delivered to the
other party (which notice may be delivered by either party at any time on or
after the date which is 60 days prior to the Term Date). If the Company shall
terminate the term of employment on or after the Term Date for any reason (other
than for cause as defined in Section 4.1, in which case Section 4.1 shall
apply), which the Company shall have the right to do so long as no Disability
Date (as defined in Section 5) has occurred prior to the delivery by the Company
of written notice of termination, then such termination shall be deemed for all
purposes of this Agreement to be a “termination without cause” under
Section 4.2; and the provisions of Sections 4.2.1 and 4.2.2 shall apply, except
that the period for which you shall continue to be treated as an employee
following the Effective Termination Date will be twelve months. 

4.4 Release. A condition precedent to the Company’s obligation to make or
continue the payments associated with a termination without cause shall be your
execution and delivery of a release in the form attached hereto as Annex A, as
such form may be updated as required by law, within 60 days following your
Effective Termination Date. If you shall fail to timely execute and deliver such
release, or if you revoke such release as provided therein, then in lieu of
continuing to receive the payments provided for herein, you shall receive a
severance payment determined in accordance with the Company’s policies relating
to notice and severance reduced by the aggregate amount of severance payments
paid pursuant to this Agreement, if any, prior to the date of your refusal to
deliver, or revocation of, such release. Any such severance payments shall be
paid in the form of Base Salary continuation payments at the annual rate equal
to your Base Salary in effect immediately prior to your notice of termination,
with such amounts paid until your severance benefit has been exhausted.

4.5 Mitigation. In the event of a termination without cause under this
Agreement, you shall not be required to take actions in order to mitigate your
damages hereunder, unless Section 280G of the Internal Revenue Code of 1986, as
amended (the “Code”), would apply to any payments to you by the Company and your
failure to mitigate would result in the Company losing tax deductions to which
it would otherwise have been entitled. In such an event, Section 4.7.1 shall
govern. With respect to the preceding sentences, any payments or rights to which
you are entitled by reason of the termination of employment without cause shall
be considered as damages hereunder. Any obligation to mitigate your damages
pursuant to this Section 4.5 shall not be a defense or offset to the Company’s
obligation to pay you in full the amounts provided in this Agreement upon the

 

6



--------------------------------------------------------------------------------

occurrence of a termination without cause, at the time provided herein, or the
timely and full performance of any of the Company’s other obligations under this
Agreement.

4.6 Payments. Payments of Base Salary and Bonus required to be made to you after
any termination shall be made at the same times as such payments otherwise would
have been paid to you pursuant to Sections 3.1 and 3.2 if you had not been
terminated, subject to Section 12.17.

4.7 Limitation on Certain Payments. Notwithstanding any other provision of this
Agreement:

4.7.1. In the event the Company (or its successor) determines, based on the
advice of an independent nationally recognized public accounting firm engaged by
the Company, that part or all of the consideration, compensation or benefits to
be paid to you under this Agreement constitute “parachute payments” under
Section 280G(b)(2) of the Code, then, if the aggregate present value of such
parachute payments, singularly or together with the aggregate present value of
any consideration, compensation or benefits to be paid to you under any other
plan, arrangement or agreement which constitute “parachute payments”
(collectively, the “Parachute Amount”) exceeds 2.99 times your “base amount”, as
defined in Section 280G(b)(3) of the Code (the “Base Amount”), the amounts
constituting “parachute payments” which would otherwise be payable to you or for
your benefit shall be reduced to the extent necessary so that the Parachute
Amount is equal to 2.99 times the Base Amount (the “Reduced Amount”); provided
that such amounts shall not be so reduced if the Company determines, based on
the advice of such public accounting firm, that without such reduction you would
be entitled to receive and retain, on a net after tax basis (including, without
limitation, any excise taxes payable under Section 4999 of the Code), an amount
which is greater than the amount, on a net after tax basis, that you would be
entitled to retain upon receipt of the Reduced Amount.

4.7.2. If the determination made pursuant to Section 4.7.1 results in a
reduction of the payments that would otherwise be paid to you except for the
application of Section 4.7.1, such reduction in payments shall be first applied
to reduce any cash severance payments that you would otherwise be entitled to
receive hereunder and shall thereafter be applied to reduce other payments and
benefits in a manner that would not result in subjecting you to additional
taxation under Section 409A of the Code, unless

 

7



--------------------------------------------------------------------------------

you elect to have the reduction in payments applied in a different order. Within
ten days following such determination, the Company shall pay or distribute to
you or for your benefit such amounts as are then due to you under this Agreement
and shall promptly pay or distribute to you or for your benefit in the future
such amounts as become due to you under this Agreement.

4.7.3. As a result of the uncertainty in the application of Sections 280G and
4999 of the Code at the time of a determination hereunder, it is possible that
payments will be made by the Company that should not have been made under
Section 4.7.1 (an “Overpayment”). In the event that there is a final
determination by the Internal Revenue Service, or a final determination by a
court of competent jurisdiction, that an Overpayment has been made, the Company
shall have no further liability or obligation to you for any excise taxes,
interest or penalty that you are required to pay as a result of such final
determination.

4.8 Retirement. Notwithstanding the provisions of this Agreement relating to a
termination without cause and Disability, on the date you first become eligible
for normal retirement as defined in any applicable retirement plan (i.e., age
65) of the Company or any subsidiary of the Company (the “Retirement Date”),
then this Agreement shall terminate automatically on such date and your
employment with the Company shall thereafter be governed by the policies
generally applicable to employees of the Company, and you shall not thereafter
be entitled to the payments provided in this Agreement to the extent not
received by you on or prior to the Retirement Date. In addition, no benefits or
payments provided in this Agreement relating to termination without cause and
Disability shall include any period after the Retirement Date and if the
provision of benefits or calculation of payments provided in this Agreement with
respect thereto would include any period subsequent to the Retirement Date, such
provision of benefits shall end on the Retirement Date and the calculation of
payments shall cover only the period ending on the Retirement Date.

5. Disability.

5.1 Disability Payments. If during the term of employment and prior to the
delivery of any notice of termination without cause, you become physically or
mentally disabled, whether totally or partially, so that you are prevented from
performing your usual duties for a period of six consecutive months, or for
shorter periods aggregating

 

8



--------------------------------------------------------------------------------

six months in any twelve-month period, the Company shall, nevertheless, continue
to pay your full compensation through the last day of the sixth consecutive
month of disability or the date on which the shorter periods of disability shall
have equaled a total of six months in any twelve-month period (such last day or
date being referred to herein as the “Disability Date”), subject to
Section 12.17. If you have not resumed your usual duties on or prior to the
Disability Date, the Company shall pay you a pro rata Bonus (based on your
Average Annual Bonus) for the year in which the Disability Date occurs and
thereafter shall pay you disability benefits for the period ending on the later
of (i) the Term Date or (ii) the date which is twelve months after the
Disability Date (in the case of either (i) or (ii), the “Disability Period”), in
an annual amount equal to 75% of (a) your Base Salary at the time you become
disabled and (b) the Average Annual Bonus, in each case, subject to
Section 12.17.

5.2 Recovery from Disability. If during the Disability Period you shall fully
recover from your disability, the Company shall have the right (exercisable
within 60 days after notice from you of such recovery), but not the obligation,
to restore you to full-time service at full compensation. If the Company elects
to restore you to full-time service, then this Agreement shall continue in full
force and effect in all respects and the Term Date shall not be extended by
virtue of the occurrence of the Disability Period. If the Company elects not to
restore you to full-time service, you shall be entitled to obtain other
employment, subject, however, to the following: (i) you shall perform advisory
services during any balance of the Disability Period; and (ii) you shall comply
with the provisions of Sections 9 and 10 during the Disability Period. The
advisory services referred to in clause (i) of the immediately preceding
sentence shall consist of rendering advice concerning the business, affairs and
management of the Company as requested by the Chief Executive Officer or other
senior officer of the Company but you shall not be required to devote more than
five days (up to eight hours per day) each month to such services, which shall
be performed at a time and place mutually convenient to both parties. Any income
from such other employment shall not be applied to reduce the Company’s
obligations under this Agreement.

5.3 Other Disability Provisions. The Company shall be entitled to deduct from
all payments to be made to you during the Disability Period pursuant to this
Section 5 an amount equal to all disability payments received by you during the
Disability Period from Worker’s Compensation, Social Security and disability
insurance policies maintained by the Company; provided, however, that for so
long as, and to the extent that,

 

9



--------------------------------------------------------------------------------

proceeds paid to you from such disability insurance policies are not includible
in your income for federal income tax purposes, the Company’s deduction with
respect to such payments shall be equal to the product of (i) such payments and
(ii) a fraction, the numerator of which is one and the denominator of which is
one less the maximum marginal rate of federal income taxes applicable to
individuals at the time of receipt of such payments. All payments made under
this Section 5 after the Disability Date are intended to be disability payments,
regardless of the manner in which they are computed. Except as otherwise
provided in this Section 5, the term of employment shall continue during the
Disability Period and you shall be entitled to all of the rights and benefits
provided for in this Agreement, except that Sections 4.2 and 4.3 shall not apply
during the Disability Period, and unless the Company has restored you to
full-time service at full compensation prior to the end of the Disability
Period, the term of employment shall end and you shall cease to be an employee
of the Company at the end of the Disability Period and shall not be entitled to
notice and severance or to receive or be paid for any accrued vacation time or
unused sabbatical.

6. Death. If you die during the term of employment, this Agreement and all
obligations of the Company to make any payments hereunder shall terminate except
that your estate (or a designated beneficiary) shall be entitled to receive Base
Salary to the last day of the month in which your death occurs and Bonus
compensation (at the time bonuses are normally paid) based on the Average Annual
Bonus, but prorated according to the number of whole or partial months you were
employed by the Company in such calendar year.

7. Life Insurance. During your employment with the Company, the Company shall
(i) provide you with $50,000 of group life insurance and (ii) pay you annually
an amount equal to two times the premium you would have to pay to obtain life
insurance under a standard group universal life insurance program in an amount
equal to $3,000,000. The Company shall pay you such amount no later than
March 15 of the calendar year following any calendar year in which you are
entitled to this amount. You shall be under no obligation to use the payments
made by the Company pursuant to the preceding sentence to purchase any
additional life insurance. The payments made to you hereunder shall not be
considered as “salary” or “compensation” or “bonus” in determining the amount of
any payment under any retirement, profit-sharing or other benefit plan of the
Company or any subsidiary of the Company.

 

10



--------------------------------------------------------------------------------

8. Other Benefits.

8.1 General Availability. To the extent that (a) you are eligible under the
general provisions thereof (including without limitation, any plan provision
providing for participation to be limited to persons who were employees of the
Company or certain of its subsidiaries prior to a specific point in time) and
(b) the Company maintains such plan or program for the benefit of its
executives, during the term of your employment with the Company, you shall be
eligible to participate in any savings plan, or similar plan or program and in
any group life insurance, hospitalization, medical, dental, accident, disability
or similar plan or program of the Company now existing or established hereafter.

8.2 Benefits After a Termination or Disability. After the Effective Termination
Date of a termination of employment pursuant to Section 4.2 and prior to the
Severance Term Date or during the Disability Period, you shall continue to be
treated as an employee of the Company for purposes of eligibility to participate
in the Company’s health and welfare benefit plans other than disability programs
and to receive the health and welfare benefits (other than disability programs)
required to be provided to you under this Agreement to the extent such health
and welfare benefits are maintained in effect by the Company for its executives.
After the Effective Termination Date of a termination of employment pursuant to
Section 4 or during a Disability Period, you shall not be entitled to any
additional awards or grants under any stock option, restricted stock or other
stock-based incentive plan and you shall not be entitled to continue elective
deferrals in or accrue additional benefits under any qualified or nonqualified
retirement programs maintained by the Company. At the Severance Term Date, your
rights to benefits and payments under any health and welfare benefit plans or
any insurance or other death benefit plans or arrangements of the Company shall
be determined in accordance with the terms and provisions of such plans. At the
Severance Term Date or, if earlier, the Equity Cessation Date, your rights to
benefits and payments under any stock option, restricted stock, stock
appreciation right, bonus unit, management incentive or other long-term
incentive plan of the Company shall be determined in accordance with the terms
and provisions of such plans and any agreements under which such stock options,
restricted stock or other awards were granted. However, consistent with the
terms of the Prior Agreements, notwithstanding the foregoing or any more
restrictive provisions of any such plan or agreement, if your employment with
the Company is terminated as a result of a termination

 

11



--------------------------------------------------------------------------------

pursuant to Section 4.2, then, (i) all stock options to purchase shares of Time
Warner Common Stock shall continue to vest, and any such vested stock options
shall remain exercisable (but not beyond the term of such options) through the
earlier of the Severance Term Date or the Equity Cessation Date; (ii) except if
you shall then qualify for retirement under the terms of the applicable stock
option agreement and would receive more favorable treatment under the terms of
the stock option agreement, (x) all stock options to purchase shares of Time
Warner Common Stock granted to you on or after January 1, 2005 (the “Term
Options”) that would have vested on or before the Severance Term Date (or the
comparable date under any employment agreement that amends, replaces or
supersedes this Agreement) shall vest and become immediately exercisable upon
the earlier of the Severance Term Date or the Equity Cessation Date, and (y) all
your vested Term Options shall remain exercisable for a period of three years
after the earlier of the Severance Term Date or the Equity Cessation Date (but
not beyond the term of such stock options); (iii) all stock options granted to
you after April 6, 2001 and before January 1, 2005 shall be governed by the
terms of the applicable stock option plan and agreement under which such options
were awarded; and (iv) the Company shall not be permitted to determine that your
employment was terminated for “unsatisfactory performance” within the meaning of
any stock option agreement between you and the Company . With respect to awards
of restricted stock units (“RSUs”) held at the Effective Termination Date of a
termination of employment pursuant to Section 4.2, subject to potential further
delay in payment pursuant to Section 12.17, the treatment of the RSUs will be
determined in accordance with the terms of the applicable award agreement(s).

8.3 Payments in Lieu of Other Benefits. In the event the term of employment and
your employment with the Company is terminated pursuant to any section of this
Agreement, you shall not be entitled to notice and severance under the Company’s
general employee policies or to be paid for any accrued vacation time or unused
sabbatical, the payments provided for in such sections being in lieu thereof.

9. Protection of Confidential Information; Non-Compete.

9.1 Confidentiality Covenant. You acknowledge that your employment by the
Company (which, for purposes of this Section 9 shall mean Time Warner Inc. and
its affiliates) will, throughout the term of employment, bring you into

 

12



--------------------------------------------------------------------------------

close contact with many confidential affairs of the Company, including
information about costs, profits, markets, sales, products, key personnel,
pricing policies, operational methods, technical processes and other business
affairs and methods and other information not readily available to the public,
and plans for future development. You further acknowledge that the services to
be performed under this Agreement are of a special, unique, unusual,
extraordinary and intellectual character. You further acknowledge that the
business of the Company is international in scope, that its products and
services are marketed throughout the world, that the Company competes in nearly
all of its business activities with other entities that are or could be located
in nearly any part of the world and that the nature of your services, position
and expertise are such that you are capable of competing with the Company from
nearly any location in the world. In recognition of the foregoing, you covenant
and agree:

9.1.1 You shall keep secret all confidential matters of the Company and shall
not disclose such matters to anyone outside of the Company, or to anyone inside
the Company who does not have a need to know or use such information, and shall
not use such information for personal benefit or the benefit of a third party,
either during or after the term of employment, except with the Company’s written
consent, provided that (i) you shall have no such obligation to the extent such
matters are or become publicly known other than as a result of your breach of
your obligations hereunder and (ii) you may, after giving prior notice to the
Company to the extent practicable under the circumstances, disclose such matters
to the extent required by applicable laws or governmental regulations or
judicial or regulatory process;

9.1.2 You shall deliver promptly to the Company on termination of your
employment, or at any other time the Company may so request, all memoranda,
notes, records, reports and other documents (and all copies thereof) relating to
the Company’s business, which you obtained while employed by, or otherwise
serving or acting on behalf of, the Company and which you may then possess or
have under your control; and

9.1.3 If the term of employment is terminated pursuant to Section 4, for a
period of one year after the Effective Termination Date, without the prior
written consent of the Company, you shall not employ, and shall not cause any
entity of which you are an affiliate to employ, any person who was a full-time
employee of the Company at the date of such termination or within six months
prior thereto but such

 

13



--------------------------------------------------------------------------------

prohibition shall not apply to your secretary or executive assistant or to any
other employee eligible to receive overtime pay.

9.2 Non-Compete. During the term of employment and for a period of twelve months
after (i) the effective date of your retirement or other voluntary termination
of employment or (ii) the Effective Termination Date of a termination of
employment pursuant to Section 4, you shall not, directly or indirectly, without
the prior written consent of the Chief Executive Officer or a Chief Operating
Officer of the Company, render any services to, or act in any capacity for, any
Competitive Entity, or acquire any interest of any type in any Competitive
Entity; provided, however, that the foregoing shall not be deemed to prohibit
you from acquiring, (a) solely as an investment and through market purchases,
securities of any Competitive Entity which are registered under Section 12(b) or
12(g) of the Securities Exchange Act of 1934 and which are publicly traded, so
long as you are not part of any control group of such Competitive Entity and
such securities, including converted securities, do not constitute more than one
percent (1%) of the outstanding voting power of that entity and (b) securities
of any Competitive Entity that are not publicly traded, so long as you are not
part of any control group of such Competitive Entity and such securities,
including converted securities, do not constitute more than three percent
(3%) of the outstanding voting power of that entity. For purposes of the
foregoing, the following shall be deemed to be a Competitive Entity: (x) during
the period that you are actively employed with the Company, during the
Disability Period, or prior to the Effective Termination Date in the event your
employment is terminated pursuant to Section 4, any person or entity that
engages in any line of business that is substantially the same as either (i) any
line of business which the Company engages in, conducts or, to your knowledge,
has definitive plans to engage in or conduct or (ii) any operating business that
is engaged in or conducted by the Company as to which, to your knowledge, the
Company covenants, in writing, not to compete with in connection with the
disposition of such business, and (y) after the Disability Period, the Effective
Termination Date in the event of a termination of your term of employment
pursuant to Section 4 or the effective date of your retirement or other
voluntary termination of employment, any of the following: CBS Corporation, NBC
Universal, The Walt Disney Company, The News Corporation Ltd., Sony Corporation,
and Viacom Inc. and their respective subsidiaries and affiliates and any
successor to the internet service provider, media or entertainment businesses
thereof.

 

14



--------------------------------------------------------------------------------

10. Ownership of Work Product. You acknowledge that during the term of
employment, you may conceive of, discover, invent or create inventions,
improvements, new contributions, literary property, material, ideas and
discoveries, whether patentable or copyrightable or not (all of the foregoing
being collectively referred to herein as “Work Product”), and that various
business opportunities shall be presented to you by reason of your employment by
the Company. You acknowledge that all of the foregoing shall be owned by and
belong exclusively to the Company and that you shall have no personal interest
therein, provided that they are either related in any manner to the business
(commercial or experimental) of the Company, or are, in the case of Work
Product, conceived or made on the Company’s time or with the use of the
Company’s facilities or materials, or, in the case of business opportunities,
are presented to you for the possible interest or participation of the Company.
You shall (i) promptly disclose any such Work Product and business opportunities
to the Company; (ii) assign to the Company, upon request and without additional
compensation, the entire rights to such Work Product and business opportunities;
(iii) sign all papers necessary to carry out the foregoing; and (iv) give
testimony in support of your inventorship or creation in any appropriate case.
You agree that you will not assert any rights to any Work Product or business
opportunity as having been made or acquired by you prior to the date of this
Agreement except for Work Product or business opportunities, if any, disclosed
to and acknowledged by the Company in writing prior to the date hereof. The
Company hereby agrees that you shall have all rights and interests in any
fictional or non-fictional literary work (including books and plays) written by
you during your personal time, it being understood, however, that the foregoing
shall not include any literary or other Work Product written or created by you
in connection with or relating to the performance of your duties hereunder.

11. Notices. All notices, requests, consents and other communications required
or permitted to be given under this Agreement shall be effective only if given
in writing and shall be deemed to have been duly given if delivered personally
or sent by a nationally recognized overnight delivery service, or mailed
first-class, postage prepaid, by registered or certified mail, as follows (or to
such other or additional address as either party shall designate by notice in
writing to the other in accordance herewith):

 

15



--------------------------------------------------------------------------------

11.1 If to the Company:

Time Warner Inc.

One Time Warner Center

New York, New York 10019

Attention: Senior Vice President—Global

Compensation and Benefits

(with a copy, similarly addressed

but Attention: General Counsel)

11.2 If to you, to your residence address set forth on the records of the
Company, with a copy to:

David E. Alexander

Peyser & Alexander Management, Inc.

500 Fifth Avenue, Suite 2700

New York, NY 10110.

12. General.

12.1 Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the substantive laws of the State of New York
applicable to agreements made and to be performed entirely in New York.

12.2 Captions. The section headings contained herein are for reference purposes
only and shall not in any way affect the meaning or interpretation of this
Agreement.

12.3 Entire Agreement. This Agreement, including Annexes A and B, set forth the
entire agreement and understanding of the parties relating to the subject matter
of this Agreement and supersedes all prior agreements, arrangements and
understandings, written or oral, between the parties.

12.4 No Other Representations. No representation, promise or inducement has been
made by either party that is not embodied in this Agreement, and neither party
shall be bound by or be liable for any alleged representation, promise or
inducement not so set forth.

 

16



--------------------------------------------------------------------------------

12.5 Assignability. This Agreement and your rights and obligations hereunder may
not be assigned by you and except as specifically contemplated in this
Agreement, neither you, your legal representative nor any beneficiary designated
by you shall have any right, without the prior written consent of the Company,
to assign, transfer, pledge, hypothecate, anticipate or commute to any person or
entity any payment due in the future pursuant to any provision of this
Agreement, and any attempt to do so shall be void and shall not be recognized by
the Company. The Company shall assign its rights together with its obligations
hereunder in connection with any sale, transfer or other disposition of all or
substantially all of the Company’s business and assets, whether by merger,
purchase of stock or assets or otherwise, as the case may be. Upon any such
assignment, the Company shall cause any such successor expressly to assume such
obligations, and such rights and obligations shall inure to and be binding upon
any such successor.

12.6 Amendments; Waivers. This Agreement may be amended, modified, superseded,
cancelled, renewed or extended and the terms or covenants hereof may be waived
only by written instrument executed by both of the parties hereto, or in the
case of a waiver, by the party waiving compliance. The failure of either party
at any time or times to require performance of any provision hereof shall in no
manner affect such party’s right at a later time to enforce the same. No waiver
by either party of the breach of any term or covenant contained in this
Agreement, in any one or more instances, shall be deemed to be, or construed as,
a further or continuing waiver of any such breach, or a waiver of the breach of
any other term or covenant contained in this Agreement.

12.7 Specific Remedy. In addition to such other rights and remedies as the
Company may have at equity or in law with respect to any breach of this
Agreement, if you commit a material breach of any of the provisions of Sections
9.1, 9.2, or 10, the Company shall have the right and remedy to have such
provisions specifically enforced by any court having equity jurisdiction, it
being acknowledged and agreed that any such breach or threatened breach will
cause irreparable injury to the Company.

12.8 Resolution of Disputes. Except as provided in the preceding Section 12.7,
any dispute or controversy arising with respect to this Agreement and your
employment hereunder (whether based on contract or tort or upon any federal,
state or local statute, including but not limited to claims asserted under the
Age Discrimination in

 

17



--------------------------------------------------------------------------------

Employment Act, Title VII of the Civil Rights Act of 1964, as amended, any state
Fair Employment Practices Act and/or the Americans with Disability Act) shall,
at the election of either you or the Company, be submitted to JAMS for
resolution in arbitration in accordance with the rules and procedures of JAMS.
Either party shall make such election by delivering written notice thereof to
the other party at any time (but not later than 45 days after such party
receives notice of the commencement of any administrative or regulatory
proceeding or the filing of any lawsuit relating to any such dispute or
controversy) and thereupon any such dispute or controversy shall be resolved
only in accordance with the provisions of this Section 12.8. Any such
proceedings shall take place in New York City before a single arbitrator (rather
than a panel of arbitrators), pursuant to any streamlined or expedited (rather
than a comprehensive) arbitration process, before a non-judicial (rather than a
judicial) arbitrator, and in accordance with an arbitration process which, in
the judgment of such arbitrator, shall have the effect of reasonably limiting or
reducing the cost of such arbitration. The resolution of any such dispute or
controversy by the arbitrator appointed in accordance with the procedures of
JAMS shall be final and binding. Judgment upon the award rendered by such
arbitrator may be entered in any court having jurisdiction thereof, and the
parties consent to the jurisdiction of the New York courts for this purpose. The
prevailing party shall be entitled to recover the costs of arbitration
(including reasonable attorneys fees and the fees of experts) from the losing
party. If at the time any dispute or controversy arises with respect to this
Agreement, JAMS is not in business or is no longer providing arbitration
services, then the American Arbitration Association shall be substituted for
JAMS for the purposes of the foregoing provisions of this Section 12.8. If you
shall be the prevailing party in such arbitration, the Company shall promptly
pay, upon your demand, all legal fees, court costs and other costs and expenses
incurred by you in any legal action seeking to enforce the award in any court.

12.9 Beneficiaries. Whenever this Agreement provides for any payment to your
estate, such payment may be made instead to such beneficiary or beneficiaries as
you may designate by written notice to the Company. You shall have the right to
revoke any such designation and to redesignate a beneficiary or beneficiaries by
written notice to the Company (and to any applicable insurance company) to such
effect.

12.10 No Conflict. You represent and warrant to the Company that this Agreement
is legal, valid and binding upon you and the execution of this Agreement and the
performance of your obligations hereunder does not and will not constitute a
breach of, or conflict with the terms or provisions of, any agreement or

 

18



--------------------------------------------------------------------------------

understanding to which you are a party (including, without limitation, any other
employment agreement). The Company represents and warrants to you that this
Agreement is legal, valid and binding upon the Company and the execution of this
Agreement and the performance of the Company’s obligations hereunder does not
and will not constitute a breach of, or conflict with the terms or provisions
of, any agreement or understanding to which the Company is a party.

12.11 Conflict of Interest. Attached as Annex B and made part of this Agreement
is the Time Warner Corporate Standards of Business Conduct. You confirm that you
have read, understand and will comply with the terms thereof and any reasonable
amendments thereto. In addition, as a condition of your employment under this
Agreement, you understand that you may be required periodically to confirm that
you have read, understand and will comply with the Standards of Business Conduct
as the same may be revised from time to time.

12.12 Withholding Taxes. Payments made to you pursuant to this Agreement shall
be subject to withholding and social security taxes and other ordinary and
customary payroll deductions.

12.13 No Offset. Neither you nor the Company shall have any right to offset any
amounts owed by one party hereunder against amounts owed or claimed to be owed
to such party, whether pursuant to this Agreement or otherwise, and you and the
Company shall make all the payments provided for in this Agreement in a timely
manner.

12.14 Severability. If any provision of this Agreement shall be held invalid,
the remainder of this Agreement shall not be affected thereby; provided,
however, that the parties shall negotiate in good faith with respect to
equitable modification of the provision or application thereof held to be
invalid. To the extent that it may effectively do so under applicable law, each
party hereby waives any provision of law which renders any provision of this
Agreement invalid, illegal or unenforceable in any respect.

12.15 Survival. Sections 3.4, 8.3 and 9 through 12 shall survive any termination
of the term of employment by the Company for cause pursuant to Section 4.1.
Sections 3.4, 4.4, 4.5, 4.6, 4.7 and 8 through 12 shall survive any termination
of the

 

19



--------------------------------------------------------------------------------

term of employment pursuant to Sections 4.2, 5 or 6. Sections 3.4, 4.6 and
Sections 9 through 12 shall survive any termination of employment due to
resignation.

12.16 Definitions. The following terms are defined in this Agreement in the
places indicated:

affiliate—Section 4.2.2

Average Annual Bonus—Section 4.2.1

Base Amount—Section 4.7.1

Base Salary—Section 3.1

Bonus—Section 3.2

cause—Section 4.1

Code—Section 4.5

Company—the first paragraph on page 1 and Section 9.1

Competitive Entity—Section 9.2

Disability Date—Section 5

Disability Period—Section 5

Effective Date—the first paragraph on page 1

Effective Termination Date—Section 4.1

Equity Cessation Date—Section 4.2.2

Overpayment—Section 4.7.3

Parachute Amount—Section 4.7.1

Reduced Amount—Section 4.7.1

Severance Term Date—Section 4.2.2

Term Date – Section 1

term of employment—Section 1

termination without cause—Section 4.2.1

Work Product—Section 10

12.17 Compliance with IRC Section 409A. This Agreement is intended to comply
with Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”)
and will be interpreted in a manner intended to comply with Section 409A of the
Code. Notwithstanding anything herein to the contrary, (i) if at the time of
your termination of employment with the Company you are a “specified employee”
as defined in Section 409A of the Code (and any related regulations or other
pronouncements thereunder) and the deferral of the commencement of any payments
or benefits otherwise payable hereunder as a result of such termination of
employment is necessary in order to prevent any accelerated or additional tax
under Section 409A of the Code, then the Company will defer the commencement of
the payment of any such payments or benefits hereunder (without any reduction in
such payments or benefits ultimately paid or provided to you) until the date

 

20



--------------------------------------------------------------------------------

that is six months following your termination of employment with the Company (or
the earliest date as is permitted under Section 409A of the Code) and (ii) if
any other payments of money or other benefits due to you hereunder could cause
the application of an accelerated or additional tax under Section 409A of the
Code, such payments or other benefits shall be deferred if deferral will make
such payment or other benefits compliant under Section 409A of the Code, or
otherwise such payment or other benefits shall be restructured, to the extent
possible, in a manner, determined by the Company, that does not cause such an
accelerated or additional tax. To the extent any reimbursements or in-kind
benefits due to you under this Agreement constitutes “deferred compensation”
under Section 409A of the Code, any such reimbursements or in-kind benefits
shall be paid to you in a manner consistent with Treas. Reg.
Section 1.409A-3(i)(1)(iv). Each payment made under this Agreement shall be
designated as a “separate payment” within the meaning of Section 409A of the
Code. References in this Agreement to your termination of active employment or
your Effective Termination Date shall be deemed to refer to the date upon which
you have a “separation from service” with the Company and its affiliates within
the meaning of Section 409A of the Code. The Company shall consult with you in
good faith regarding the implementation of the provisions of this Section 12.17;
provided that neither the Company nor any of its employees or representatives
shall have any liability to you with respect to thereto.

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first above written.

 

TIME WARNER INC. By     /s/ James Cummings         Senior Vice President, Global
Compensation and Benefits

 

/s/ Olaf Olafsson         Olaf Olafsson

 

21



--------------------------------------------------------------------------------

ANNEX A

RELEASE

This Release is made by and among                          (“You” or “Your”) and
TIME WARNER INC. (the “Company”), One Time Warner Center, New York, New York
10019 as of the date set forth below in connection with the Employment Agreement
dated                         , and effective as of                          ,
and the letter agreement (the “Letter Agreement” between You and the Company
dated as of                          (as so amended, the “Employment
Agreement”), and in association with the termination of your employment with the
Company.

In consideration of payments made to You and other benefits to be received by
You by the Company and other benefits to be received by You pursuant to the
Employment Agreement, as further reflected in the Letter Agreement, You, being
of lawful age, do hereby release and forever discharge the Company, its
successors, related companies, Affiliates, officers, directors, shareholders,
subsidiaries, agents, employees, heirs, executors, administrators, assigns,
benefit plans (including but not limited to the Time Warner Inc. Severance Pay
Plan For Regular Employees), benefit plan sponsors and benefit plan
administrators of and from any and all actions, causes of action, claims, or
demands for general, special or punitive damages, attorney’s fees, expenses, or
other compensation or damages (collectively, “Claims”), whether known or
unknown, which in any way relate to or arise out of your employment with the
Company or the termination of Your employment, which You may now have under any
federal, state or local law, regulation or order, including without limitation,
Claims related to any stock options held by You or granted to You by the Company
that are scheduled to vest subsequent to Your termination of employment and
Claims under the Age Discrimination in Employment Act (with the exception of
Claims that may arise after the date You sign this Release, Title VII of the
Civil Rights Act of 1964, the Americans with Disabilities Act of 1990, as
amended, the Family and Medical Leave Act and the Employee Retirement Income
Security Act of 1974, as amended, through and including the date of this
Release; provided, however, that the execution of this Release shall not prevent
You from bringing a lawsuit against the Company to enforce its obligations under
the Employment Agreement and this Release.

Notwithstanding anything to the contrary, nothing in this Release shall prohibit
or restrict You from (i) making any disclosure of information required by law;
(ii) filing a charge with, providing information to, or testifying or otherwise
assisting in any investigation or proceeding brought by, any federal regulatory
or law enforcement agency or legislative body, any self-regulatory organization,
or the Company’s legal, compliance or human resources officers; (iii) filing,
testifying or participating in or otherwise assisting in a proceeding relating
to an alleged violation of any federal, state or municipal law relating to fraud
or any rule or regulation of the Securities and Exchange Commission or any
self-regulatory organization; or (iv) challenging the validity of my release of
claims under the Age Discrimination in Employment Act. Provided, however, You
acknowledge that You cannot recover any monetary damages or equitable relief in
connection with a charge brought by You or through any action brought by a third
party with respect to the Claims



--------------------------------------------------------------------------------

released and waived in the Agreement. Further, notwithstanding the above, You
are not waiving or releasing: (i) any claims arising after the Effective Date of
this Agreement; (iii) any claims for enforcement of this Agreement; (iii) any
rights or claims You may have to workers compensation or unemployment benefits;
(iv) claims for accrued, vested benefits under any employee benefit plan of the
Company in accordance with the terms of such plans and applicable law; and/or
(v) any claims or rights which cannot be waived by law.

You further state that You have reviewed this Release, that You know and
understand its contents, and that You have executed it voluntarily.

You acknowledge that You have been given                          days to review
this Release and to sign it. You also acknowledge that by signing this Release
You may be giving up valuable legal rights and that You have been advised to
consult with an attorney. You understand that You have the right to revoke Your
consent to the Release for seven days following Your signing of the Release. You
further understand that You will cease to receive any payments or benefits under
this Agreement (except as set forth in Section 4.4 of the Agreement) if You do
not sign this Release or if You revoke Your consent to the Release within seven
days after signing the Release. The Release shall not become effective or
enforceable with respect to claims under the Age Discrimination Act until the
expiration of the seven-day period following Your signing of this Release. To
revoke, You send a written statement of revocation by certified mail, return
receipt requested, or by hand delivery. If You do not revoke, the Release shall
become effective on the eighth day after You sign it.

 

Accepted and Agreed to:    Dated:                                           



--------------------------------------------------------------------------------

ANNEX B

TIME WARNER CORPORATE

STANDARDS OF BUSINESS CONDUCT